DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 06/12/2020 is entered and acknowledged by the Examiner. Claims 1-18 have been canceled. New claims 19-37 have been added and are currently pending in the instant application. 
Priority
This application is a 371 of PCT/CN2018/120131 (filed on 12/10/2018). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in China on 12/14/2017.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/12/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 06/12/2020 have been considered.
Specification
The lengthy specification, 59 pages total, has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 19-21 and 25-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10, 12, and 15 of copending Application No. 16/772,688 (reference application ‘688). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application ‘688 discloses a transition metal complex having a general chemical formula anticipating the instant claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
23 recites the limitation "R3, R4 or R5 in chemical formula (2)" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "R3, R4 or R5 in chemical formula (3)" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21, 25-26, 29-34, and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0093616 A1 (hereinafter Shinozaki).
Regarding claims 19-21, 29-30, and 37, Shinozaki discloses a photoluminescent material useful in a light emitting diode (claimed organic electronic device) comprising an iridium complex (See [0002], 0007], [0026]-[0027], and [0031]) represented by formula (1):

    PNG
    media_image1.png
    409
    352
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    172
    351
    media_image2.png
    Greyscale

The iridium complex of iridium complex fulfills the claimed transition metal complex of chemical formula (1). See chemical formulae E1 to E32 of Shinozaki (See [0031]-[0032]).  
 Regarding claims 25-26, Shinozaki discloses that the iridium complex having a structure that fulfills the claimed A (phenyl group) bond in chemical formula (1). See chemical formulae E11, E12, E15, E16, and E18 of Shinozaki.  
Regarding claim 31, Shinozaki discloses that the iridium complex having a bidentate organic ligand L fulfilling the instant claimed L1 (See [0030]).

Regarding claim 36, Shinozaki discloses that the iridium complex (claimed transition metal complex) is mixed with a binder (host material) in a dispersion (See [0036]-[0037]).
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations. The reference is anticipatory.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761